Title: To Thomas Jefferson from Charles Willson Peale, 29 January 1808
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Jany. 29th. 1808.
                  
                  The Bears I received today, in good health, and tomorrow we shall give them a more spacious Cage. Finding they have a division between them in their present Cage, leads to a suspition that they do not harmonize together, which I should hope is not the case, therefore on changing their habitation, I shall take the precaution of Chaining them untill we can know their dispositions. If they can be kept together, it will furnish the opportunity trying whether they will breed in a domesticated State, a desireable object with me. Can we obtain their exact age? The register of the Museum should contain every interristing particular about them, as we hope to see them get their full groath, & also to assertain what they may weigh when they acquire their full size.
                  A few weeks past I compleated a Wax figure of Captn Lewis & placed it in the Museum, my object in this work is to give a lesson to the Indians who may visit the Museum, and also to shew my sentiments respecting Wars.
                  The Figuire being dressed in an Indian Dress presented to Captn Lewis by Comeahwait Chief of Shoshone Nation, who was suspitious that Captn Lewis ment to lead him into an ambuscade with his Enemies. The figure has its right hand on its breast & the left holds the Calmut which was given me by Captn. Lewis. In a Tablet I give the Story in a few words, and then add. “This mantle, composed of 140 Ermine Skins was put on Captn. Lewis by Comeahwait their Chief. Lewis is supposed to say, Brother, I accept your dress—It is the object of my heart to promote amongst you, our Neighbours, Peace and good will—that you may bury the Hatchet deep in the ground never to be taken up again—and that henceforward you may smoke the Calmut of Peace & live in perpetual harmony, not only with each other, but with the white men, your Brothers, who will teach you many useful Arts. Possessed of every comfort in life, what cause ought to involve us in War? Men are not too numerous for the lands which are to cultivate; and Disease makes havock enough amongst them without deliberately distroying each other—If any differences arise about Lands or trade, let each party appoint judicious persons to meet together & amicably settle the disputed point.” Such I beleive to be the sentiments of our friend Lewis, and which he endeavored to instill in the Minds of the various Savages he meet with in his long & hazardous Tour. I am pleased when ever I can give an object which affords a moral sentiment to the Visitors of the Museum.
                  I have taken your precious time by this Scroll, that you may enjoy health & long life is the prayer of your friend
                  
                     C W Peale 
                     
                  
               